IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-288

                                       No. COA21-255

                                      Filed 3 May 2022

     Mecklenburg County, No. 20CVS5842

     JOHN DOE, Plaintiff,

                 v.

     ROMAN CATHOLIC DIOCESE OF CHARLOTTE A/K/A ROMAN CATHOLIC
     DIOCESE OF CHARLOTTE, NC, Defendant.


           Appeal by Plaintiff-Appellant from order entered 22 January 2021 by Judge

     Carla N. Archie in Mecklenburg County Superior Court. Heard in the Court of

     Appeals 14 December 2021.


           Tin, Fulton, Owen, & Walker, by Sam McGee, for Plaintiff-Appellant

           Troutman Pepper Hamilton Sanders, LLP, by Joshua D. Davey, for Defendant-
           Appellee


           CARPENTER, Judge.


                          I. Factual & Procedural Background

¶1         Plaintiff-Appellant John Doe (“Plaintiff”), commenced this action against

     Defendant-Appellee, Roman Catholic Diocese of Charlotte (“Defendant” or “Diocese”),

     by filing a complaint and issuance of a summons on 28 September 2011 (“the 2011

     Complaint”). Plaintiff sued Defendant in Mecklenburg County Superior Court for

     claims related to alleged sexual abuse committed by a now-deceased priest of the

     Diocese. The abuse was alleged to have occurred in the year 1984, when Plaintiff was
                     JOHN DOE V. ROMAN CATHOLIC DIOCESE OF CHARLOTTE

                                         2022-NCCOA-288

                                        Opinion of the Court



     a teenager. In the 2011 Complaint, Plaintiff brought claims against Defendant for

     (1) constructive fraud, (2) breach of fiduciary duty, (3) fraud and fraudulent

     concealment, (4) negligent supervision and retention, (5) civil conspiracy, (6)

     negligent infliction of emotional distress, (7) intentional infliction of emotional

     distress as an alternative claim for relief, and (8) equitable estoppel. In 2014, the

     Mecklenburg County Superior Court granted summary judgment to Defendant on all

     of Plaintiff’s claims, dismissing the claims with prejudice. This Court affirmed the

     trial court’s grant on appeal, further explaining Plaintiff “abandoned” his negligent

     supervision and retention, civil conspiracy, negligent infliction of emotional distress,

     and intentional infliction of emotional distress claims. Doe v. Roman Catholic Diocese

     of Charlotte, 242 N.C. App. 538, 775 S.E.2d 918 n.2 (2015).

¶2         On 31 October 2019, the North Carolina General Assembly passed the SAFE

     Child Act, (“S.B. 199”) intended to revive claims of childhood sex abuse previously

     time-barred. See SAFE Child Act, N.C. Session Law 2019-245, S.B. 199 (2019); see

     also N.C. Gen. Stat. § 1-17(e) (2019), N.C. Gen. Stat. § 1-52(19) (2019) N.C. Gen. Stat.

     § 1-56(b) (2019).

¶3         On 13 April 2020, Plaintiff filed similar claims against Defendant in a new

     complaint (“the 2020 Complaint”). The 2020 Complaint asserted claims of (1) assault

     and battery, (2) intentional infliction of emotional distress, (3) negligence, (4)

     negligent infliction of emotional distress, (5) breach of fiduciary duty, (6) constructive
                    JOHN DOE V. ROMAN CATHOLIC DIOCESE OF CHARLOTTE

                                         2022-NCCOA-288

                                        Opinion of the Court



     fraud, and (7) misrepresentation and fraud. On 1 June 2020, Defendant moved to

     dismiss all of Plaintiff’s claims. Plaintiff opposed Defendant’s motion to dismiss and

     moved the Superior Court to transfer the case to Wake County Superior Court for

     adjudication by a three-judge panel pursuant to N.C. Gen. Stat. § 1-267.1 and N.C.

     Rule of Civil Procedure 42(b)(4). Defendant opposed Plaintiff’s motion to transfer.

     Judge Carla N. Archie heard oral arguments for the motion to dismiss on 24

     September 2020. On 22 January 2021, Defendant’s motion to dismiss was granted,

     and Plaintiff’s motion to transfer was denied by order. Plaintiff filed notice of appeal

     on 15 February 2021.

                                       II. Jurisdiction

¶4         The trial court’s order granting Defendant’s motion to dismiss and denying

     Plaintiff’s motion to transfer is a final judgment and appeal therefore lies in this

     Court pursuant to N.C. Gen. Stat. § 7A-27(b).

                                           III. Issues

¶5         The issues before this Court are whether (1) the trial court erred in granting

     Defendant’s motion to dismiss, and (2) the trial court erred in denying Plaintiff's

     motion to transfer to a three-judge panel of the Wake County Superior Court.

                                   IV. Standard of Review

¶6         This Court must conduct a de novo review of the pleadings to determine their

     legal sufficiency and to determine whether the trial court’s ruling on the motion to
                     JOHN DOE V. ROMAN CATHOLIC DIOCESE OF CHARLOTTE

                                          2022-NCCOA-288

                                         Opinion of the Court



     dismiss was correct.” Leary v. N.C. Forest Prods., Inc., 157 N.C. App. 396, 400, 580

     S.E.2d 1, 4, aff’d per curiam, 357 N.C. 567, 597 S.E.2d 673 (2003). This Court also

     reviews de novo any conclusions of law of the lower court. State v. Biber, 365 N.C.

     162, 168, 712 S.E.2d 874, 878 (2011).

                                           V. Analysis

     A. S.B. 199

¶7          This case considers the application of S.B. 199. Several provisions of S.B. 199

     are relevant here. Section 4.1 of S.B. 199 extends the statute of limitations to sue

     “for claims related to sexual abuse suffered while the plaintiff was under 18 years of

     age.” S.B. 199, § 4.1, codified at N.C. Gen. Stat. § 1- 17(d). Under prior law, a plaintiff

     who suffered sexual abuse while under the age of 18 had to file his claims by the time

     he turned 21—that is, within three years of turning 18. N.C. Gen. Stat. §§ 1-52(19),

     1- 17(a)(1) (2018). After the passage of S.B. 199, a plaintiff may now file his child

     sexual abuse claims until he turns 28 years old—that is, within 10 years of turning

     18. S.B. 199 § 4.1, codified at N.C. Gen. Stat. § 1-17(d); see also S.B. 199 § 4.3, codified

     at N.C. Gen. Stat. § 1-56.

¶8          Further, Section 4.1 provides a plaintiff “may file a civil action within two years

     of the date of a criminal conviction for a related felony sexual offense against a

     defendant for claims related to sexual abuse suffered while the plaintiff was under

     18 years of age.” S.B. 199 § 4.1, codified at N.C. Gen. Stat. § 1-17(e). Section 4.2(a)
                       JOHN DOE V. ROMAN CATHOLIC DIOCESE OF CHARLOTTE

                                           2022-NCCOA-288

                                          Opinion of the Court



       of S.B. 199 also amends the statute of repose applicable to child sexual abuse claims.

       S.B.199, § 4.2(a), codified at N.C. Gen. Stat. § 1-52. Before the passage of S.B.199,

       N.C. Gen. Stat. § 1-52(16) recognized a ten-year statute of repose on child-sexual-

       abuse claims, providing that “no cause of action [for personal injury] shall accrue

       more than 10 years from the last act or omission of the defendant giving rise to the

       cause of action.” N.C. Gen. Stat. § 1-52(16) (2018). Section 4.2(a) amends this statute

       of repose by expressly exempting claims related to child sexual abuse from its scope.

       S.B. 199 § 4.2(a).

¶9           Lastly, Section 4.2(b) of S.B. 199 purports to revive certain actions for child

       sexual abuse for a limited period. Specifically, Section 4.2(b) states, “[e]ffective from

       January 1, 2020, until December 31, 2021, this section revives any civil action for

       child sexual abuse otherwise time-barred under [N.C. Gen. Stat. §] 1-52 as it existed

       immediately before the enactment of this act.” S.B.199, § 4.2(b). Finally, Section 9(c)

       of S.B. 199 provides that “Part IV of this act,” which part includes Sections 4.1 and

       4.2, “becomes effective December 1, 2019, and applies to civil actions commenced on

       or after that date.”

       B. Defendant’s Motion to Dismiss

¶ 10                Plaintiff appeals the trial court’s grant of Defendant’s motion to dismiss.

       For the following reasons, we affirm the dismissal granted by the trial court.
                      JOHN DOE V. ROMAN CATHOLIC DIOCESE OF CHARLOTTE

                                           2022-NCCOA-288

                                          Opinion of the Court



¶ 11         S.B. 199 § 4.2(b) states, “[e]ffective from January 1, 2020, until December 31,

       2021, this section revives any civil action for child sexual abuse otherwise time-barred

       under [N.C. Gen. Stat. §] 1-52 as it existed immediately before the enactment of this

       act.” S.B.199, § 4.2(b) (“the Revival Provision”). Based on the plain language of the

       Revival Provision, S.B. 199 revives only civil actions for child sexual abuse otherwise

       time-barred and does not revive civil actions for child sexual abuse barred by

       disposition of a previous action. Without specific language from the Legislature to

       the contrary, this Court must observe the principles of the doctrine of res judicata as

       they apply to this case.

¶ 12         “Under the doctrine of res judicata or ‘claim preclusion,’ a final judgment on

       the merits in one action precludes a second suit based on the same cause of action

       between the same parties or their privies.” Whitacre P’ship v. BioSignia, Inc., 358

       N.C. 1, 15, 591 S.E.2d 870, 880 (2004) (citation omitted). “For res judicata to apply,

       a party must show that the previous suit resulted in a final judgment on the merits,

       that the same cause of action is involved, and that both the party asserting res

       judicata and the party against whom res judicata is asserted were either parties or

       stand in privity with parties.” State ex rel. Tucker v. Frinzi, 344 N.C. 411, 413-14,

       474 S.E.2d 127, 128 (1996) (quotation omitted). Further, “[t]he doctrine prevents the

       relitigation of all matters . . . that were or should have been adjudicated in the prior

       action.” Whitacre P’ship, 358 N.C. at 15, 591 S.E.2d at 880 (quotation omitted).
                      JOHN DOE V. ROMAN CATHOLIC DIOCESE OF CHARLOTTE

                                          2022-NCCOA-288

                                         Opinion of the Court



¶ 13         Taking the elements of res judicata one by one, we hold res judicata bars

       Plaintiff’s claims, and S.B. 199 as enacted does not serve to revive them.        For

       Plaintiff’s claims to be precluded from relitigation by the doctrine of res judicata,

       there must have been (1) a final judgment on the merits in an earlier suit, (2) an

       identity of the causes of action in both the earlier and the later suit, and (3) an

       identity of the parties” in “the two suits.” To address the first element, there was a

       final judgment on the 2011 Complaint, as the trial court granted summary judgment

       and dismissed all Plaintiff’s claims with prejudice; the trial court’s dismissal was

       subsequently affirmed by this Court. Doe1K v. Roman Catholic Diocese of Charlotte,

       242 N.C. App. 538, 775 S.E.2d 918 n.2 (2015).

¶ 14         In addressing the second element, it is important to note Plaintiff’s claims in

       the 2011 Complaint and the 2020 Complaint were not identical. The question to be

       resolved then, is whether res judicata serves to bar all Plaintiff’s claims, both new

       and old, from the Revival Provision. All claims were premised on the same core

       factual allegations, barring claims brought in the 2020 Complaint identical to those

       brought in the 2011 Complaint. To the extent new claims were asserted, res judicata

       bars the “assert[ion]” of “a new legal theory” that “should have been adjudicated in

       the prior action.” Thomas M. McInnis & Assoc., Inc. v. Hall, 318 N.C. 421, 428, 349

       S.E.2d 552, 556 (1986).
                          JOHN DOE V. ROMAN CATHOLIC DIOCESE OF CHARLOTTE

                                           2022-NCCOA-288

                                          Opinion of the Court



                     [S]ubsequent actions which attempt to proceed by
                     asserting a new legal theory or by seeking a different
                     remedy are prohibited under the principles of res judicata,
                     because the judgment in the former action or proceeding is
                     conclusive in the latter not only as to all matters actually
                     litigated and determined, but also as to all matters which
                     could properly have been litigated and determined in the
                     former action or proceeding. A party is required to bring
                     forth the whole case at one time and will not be permitted
                     to split the claim or divide the grounds for recovery[.]

       ACC Constr. v. SunTrust Mortg., Inc., 239 N.C. App. 252, 262, 769 S.E.2d 200, 207-

       08 (2015) (internal citations and quotations omitted). Because it is clear any new

       claims brought in the 2020 Complaint could have been adjudicated in a prior action,

       having arisen from the same factual assertions, we hold res judicata applies to all

       claims brought in the 2020 Complaint.

¶ 15          To address the third element, there is no dispute as to the “identity of the

       parties.” The parties are identical between this case and the prior lawsuit. We

       therefore hold Plaintiff’s claims are wholly precluded from relitigation by the doctrine

       of res judicata.

¶ 16          Plaintiff’s claims, had they not been dismissed with prejudice in 2014, would

       have fallen within the Revival Provision of S.B. 199.          However, having been

       summarily dismissed, the final order of Mecklenburg County Superior Court

       precludes their revival in the absence of some other procedural tool, such as a grant

       from the trial court on a motion to set aside judgment pursuant to N.C. R. Civ. P.
                      JOHN DOE V. ROMAN CATHOLIC DIOCESE OF CHARLOTTE

                                           2022-NCCOA-288

                                          Opinion of the Court



       Rule 60(b)(6), or a specific grant of revival from the Legislature. While such an

       outcome may not have been the intent of the Legislature in drafting the Revival

       Provision, this Court is bound by the plain language of S.B. 199. Therefore, we affirm

       the trial court’s grant of Defendant’s motion to dismiss.

¶ 17         Because we affirm the trial court’s grant of Defendant’s motion to dismiss, we

       do not reach the issue of whether the trial court erred in denying Plaintiff’s motion to

       transfer the constitutional challenge raised by Defendant to a three-judge panel of

       Wake County Superior Court.

                                          VI. Conclusion

¶ 18         Based on the plain language of S.B. 199, we hold Plaintiff’s claims are barred

       by final disposition of a Superior Court, and not time-barred. Therefore, Plaintiff’s

       claims cannot be revived by S.B.199, § 4.2(b) alone. Accordingly, we affirm the trial

       court’s grant of Defendant’s motion to dismiss, and do not reach the issue of whether

       the trial court erred in denying Plaintiff’s motion to transfer.

             AFFIRMED.

             Judges TYSON and GORE concur.